OFFICIALNOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFld^LBW^f^g°Lii,AT10N                            jf^ASJ.I7MOSTAGE» PITNEY BOWES
              STATE OF TEXAS                                              ft'
              PENALTY FOR
                                                                        ZIP 78701
              PRIVATE USE         *'                                    02 1W
                                                                       . 0001401623 JUN. 1.7. 2015
 6/17/2015
 HAINES, RODNEY STEVE tpCt^Np", A05-210-1                             WR-83,380-02
 This is to advise that the CourtHias denied without written order the application for
 writ of habeas corpus.                  '"*"         -^'
                                                                                Abel Acosta, Clerk

                              RODNEY STEVE HAINES
                              TERRELL UNIT - TDC # 1347799
                              1300 FM 655
                              ROSHARON, TX 77583                                     "R£r



:HEBN3B 775B3                    .i,.ll|lil-,i|..-||h|||.|-fti|l|H..|».1l'".|||l».|.i..||«¥il'